PER CURIAM.
James Campbell appeals his sentence entered upon his plea of no contest to a felony charge. Appellant claims the trial court erred in assessing 24 community sanction violation points on his sentencing guidelines scoresheet for violations of community control being served concurrently in two separate cases, rather than 12 points as required by Florida Rule of Criminal Procedure 3.703(d)(17).
As we held in Brown v. State, 741 So.2d 1242, (Fla. 1st DCA 1999), Florida Rule of Criminal Procedure 3.703(d)(17) and section 921.0024(l)(b), Florida Statutes, limits to 12 points the number of community sanction violations points that may be assessed for each successive violation created by a new felony conviction. Accordingly, it was error for the trial court to assess 24 community sanction violation points based on the rationale that the new felony conviction violated Appellant’s community sanction sentences in separate cases being served concurrently.
REVERSED and REMANDED for re-sentencing.
BOOTH, ALLEN and PADOVANO, JJ., CONCUR.